DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 11 November 2022, which has been entered and made of record.  Claims 1, 10 and 14 have been amended.  Claims 7 and 18 have been added or cancelled.  Claims 1-6, 8-17 and 19-20 are pending in the application.

	Response to Arguments
Applicant’s arguments, see p.8, filed on 11 November 2022, with respect to Double Patent rejection have been fully considered but they are not persuasive.  This is because Schaewe et al. (US 2018/0078316 A1) discloses The displayed icon 22, such as the instrument icon 22a may illustrate either a current tracked location of the instrument 94 or an extension or projected path of the instrument 94. For example, as illustrated in FIG. 3, the icon 22a may illustrate a portion of the instrument 94 that is within the skull or brain of the patient 14 or may illustrate a path on which the instrument 94 is currently aimed. As understood by one skilled in the art, the instrument 94 may include a biopsy needle that may be held in a stage that defines a trajectory that the needle will travel ([0067]). Therefore Schaewe discloses the newly added limitation of using a pointer tool, wherein the pointer toll is at least one of a specifically configured instrument used for pointing and the surgical tool.  It would have been obvious for a POSITA before the effective filing date of the claimed invention to combine the teaching of Schaewe and other cited prior since they are in the same medical surgical field and using a needle as a specific pointer is a straight forward solution due to the widely used needle during the medical procedure.
Applicant’s arguments, see p.8-9, filed on 11 November 2022, with respect to 35 U.S.C. §103 rejection to Claim 1/10/14 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/10/14 is/are now rejected under 35 USC §103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1), Quaid (US 2004/0024311 A1), Hartkens et al. (US 2015/0018670 A1), Razzaque (US 2017/0024903 A1) and Schaewe et al. (US 2018/0078316 A1). See detailed rejections below.

Double Patenting
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,646,283 in view of Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1), Quaid (US 2004/0024311 A1) ), Hartkens et al. (US 2015/0018670 A1), Razzaque (US 2017/0024903 A1) and Schaewe et al. (US 2018/0078316 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the claim of U.S. Patent No.10,646,283 in view of Sauer et al. (US 2005/0203380 A1), Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1), Quaid (US 2004/0024311 A1) ), Hartkens et al. (US 2015/0018670 A1), Razzaque (US 2017/0024903 A1) and Schaewe et al. (US 2018/0078316 A1).  See detailed rejection in Office Action mailed on 25 March 2021 and 35 U.S.C. 103 rejections to Claims 1-20 below.

Claim Objections
Claims 1, 10, 14 and 19-20 are objected to because of the following informalities:
Claims 1/10/14 recite using a pointer tool, wherein the pointer tool is at least one of a specifically configured instrument used for pointing and the surgical tool.  It is unclear whether “the surgical tool” is to limit the “specifically configured instrument” or the pointer tool is either a specifically configured instrument used for pointing or a surgical tool.  For the examination purpose, the Examiner interprets the pointer tool is for pointing and surgical both purpose.
Claims 19-20 are same as Claims 8-9.  The Examiner assumes it is a typo and Claims 19-20 depend on Claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1), Quaid (US 2004/0024311 A1), Hartkens et al. (US 2015/0018670 A1), Razzaque (US 2017/0024903 A1) and Schaewe et al. (US 2018/0078316 A1).
Regarding Claim 1, Sauer discloses an augmented reality navigation ([0002]: The invention is directed to augmented reality navigation systems in medical diagnostic imaging) system comprising: 
a head mounted display (Fig.1) comprising an at least partially transparent display screen ([0021]: video-see-through variety) configured to display augmentation graphics which appear to a user to be superimposed ([0005]: The visual representation of said patient is overlaid with an image of a target of said intervention) on at least a portion of a natural field of view of the user ([0021]: the system uses video-see-through AR, where the combination of real and graphic views takes place in the computer); 
at least one detector ([0023]: FIGS. 1a-b depict front and top views, respectively, of a stereo head mounted display with tracking and scene cameras, according to an embodiment of the invention, including a stereo head mounted display (HMD) 10 with tracking 11 and scene cameras 12) for identifying ([0026]: Saucer teaches the marker can be used to establish a reference for the patient coordinate system and to visualize a hand-held surgical instrument through marker, see [0027]) real-world features ([0005]: a plurality of markers on a frame attached to a table … said instrument including a plurality of markers) head mounted display ([0023]: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10); 
a surgical tool having markers and configured to be detected by at the at least one detector, wherein a representation of at least a portion of the surgical tool and a trajectory of the surgical tool is presented in the head mounted display ([0027]: To visualize a hand-held surgical instrument, such as a biopsy needle, inside the patient's body in the AR video view, the patients body pose needs to be tracked. A cluster of retro-reflective markers 14 can be attached to the biopsy needle from which the rigid body transformation between this cluster 14 and the tracker camera for each video frame can be estimated. The pose of this hand-held instrument with respect to the scanner table can then easily be deduced from the estimated head pose from the same video frame, a procedure referred to as instrument tracking and [0032]: FIG. 3 depicts a monoscopic augmented view of a needle insertion guide, according to an embodiment of the invention. In this picture, a needle is being inserted into a gel phantom that contains a set of six targets 30. A slice of an MR image is overlaid onto the video view, while both the location of six targets and the extended path of the needle are modeled and overlaid graphically onto the video image); and 
a computer subsystem in electronic communication with the head mounted display, (Fig.4 and [0023]).
Sauer fails to disclose wherein the display screen displays at least three operational views simultaneously, and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display.
However Jones, in the same field of endeavor, discloses wherein the display screen displays at least three operational views simultaneously (Fig.10-12: notice four operational views are displayed), and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display (Fig.10-12: notice when a user sees downward view 710 is activated in Fig.10, when the user looks upward the upper views 720, 722 and 724 are activated, when the user looks further upward, all views are deactivated.  Also see [0067]: The example embodiments of FIGS. 10-12 allow a surgeon or other user to see several virtual displays of different medical information without looking away from the surgical site and focusing far away to view physical monitors that may be mounted across the OR or elsewhere adjacent to the patient. In some embodiments, three operational “modes” of the virtual displays are selectively activated based upon pitch of the surgeon's head and the corresponding viewing line-of-sight of the user. The three operations may be separately activated by increasing pitch angle of the HMD 750 through three corresponding ranges of viewing angles, such as low (directly at the surgical space), medium, high (horizontal eye-level). The viewing angle of the surgeon can be determined from the head motion signal output by a motion sensor of the HMD 750).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones into that of Sauer and to add above limitation in order to allow a surgeon to control viewing content hands-free.

    PNG
    media_image1.png
    511
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    442
    533
    media_image2.png
    Greyscale


Sauer modified by Jones fails to explicitly disclose the computer subsystem includes a robotic surgical system having a robotic arm with an end-effector, the computer subsystem in electronic communication with the robotic surgical system, and the surgical tool and wherein the computer subsystem is configured to output a signal to the robotic surgical system to align the robotic arm and end-effector along the desired trajectory.
However Popovic, in the same field of endeavor, discloses a robotic surgical system having a robotic arm with an end-effector (Fig.1A and [0023]: FIG. 1A schematically illustrates the surgical robot system 100 comprising a surgical robot 101 having a flexible surgical device 103 guided to and positioned at a surgical site S within a patient's body P, and a handheld introducer 102 to facilitate the introduction into a surgical patient of the flexible surgical device 103) and the computer subsystem (Fig.1A: 130) in electronic communication with the robotic surgical system, and the surgical tool (Fig.1A) and wherein the computer subsystem is configured to output a signal to the robotic surgical system to align the robotic arm and end-effector along the desired trajectory ([0059]: In a representative embodiment, control unit 106 may compute surgical robot 101 motion parameters of joints (e.g., joints 142) of the flexible surgical device 103 in response to a defined entry point, a defined surgical path, and the anatomical target T. Such parameters may align the flexible surgical device 103 to the defined entry point of the heart muscle and the planned surgical path).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Popovic into that of Sauer modified by Jones and to add above missing limitation in order to provide an apparatus, systems, methods, and computer-readable storage media for control of a surgical robot using a combination of live imagery and tracking information provided from a virtual reality device enabling target selection using motion detection, while not depending on use of the user's hands or dexterity, generally as taught by Popovic ([0006]).

    PNG
    media_image3.png
    510
    451
    media_image3.png
    Greyscale

Sauer as modified fails to further discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation.
However Alves De Inda, in the same field of endeavor, discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation ([0049]: the target rotational position providing unit can also be a receiving unit for receiving the target rotational position via a wired or wireless data connection, wherein the desired target rotational position can have been determined automatically or semi-automatically by another unit, or the target rotational position can be input by a user).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Alves De Inda into that of Sauer as modified and to configure the computer subsystem to receive a user input signal when the trajectory is at a desired position and orientation for assisting in positioning the insertion device as taught by Alves De Inda ([0001]).
Sauer as modified above fails to disclose wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object.
However Quaid, in the same field of endeavor, teaches or suggests a computer subsystem in electronic communication with the head mounted display, the at least one detector, and the surgical tool (Fig.1 and [0033]: FIG. 1 is a diagrammatic illustration of an exemplary operating room in which a haptic device 113 is used with a computer-assisted surgery system 11. Computer-assisted surgery system 11 comprises a display device 30, an input device 34, and a processor based system 36, for example a computer. Input device 34 may be any input device now known or later developed, for example, a keyboard, a mouse, a trackball, and/or the like. Display device 30 may be any display device now known or later developed for displaying two-dimensional and/or three-dimensional images, for example a monitor, a wearable display, a projection display, a head-mounted display, stereoscopic views, …  [0040]: In the illustrated example, the localizer is an optical tracking system that comprises one or more cameras 14 that preferably track a probe 16. As shown in FIG. 1, cameras 14 may be coupled to processor based system 36.  [0035]: A surgical tool or instrument 112 is shown coupled to haptic device 113.  Notice the haptic device 112 is coupled to the processor based system 36), wherein the computer subsystem is configured to receive a user input signal ([0035]:  Surgical tool 112 may be haptically controlled by a surgeon remotely or haptically controlled by a surgeon 116 present in proximity to surgical tool 112) when the trajectory is at a desired position and orientation ([0028]: In an impedance mode, a haptic device measures or senses the pose (position, orientation, velocity, and/or acceleration) of the surgical instrument and applies forces and/or torques ("wrench") to the instrument), wherein the computer subsystem is configured to output a signal to the robotic surgical system ([0034]: Haptic device 113 is, in the illustrated example, a robotic device. Haptic device 113 may be controlled by a processor based system, for example a computer 10) to align the robotic surgical system along the desired position and orientation ([0092]: During surgery, the haptic device may be used to enhance the performance of the surgeon in, for example, such tasks as holding a tool steady, making straight cuts, or moving a tool tip along a path or surface), wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object ([0074]: Haptic object 26 may be of any shape, for example, a line, a curve, a cylinder, a funnel, and/or the like. Haptic object 26 is, in the illustrated example, defined as a virtual pathway to facilitate interactive positioning of haptic device 113 and/or surgical tool 112 coupled to haptic device 113 at a desired position. Haptic object 26 guides surgical tool 112 coupled to haptic device 113 from an initial position and/or pose toward a target area and/or a desired pose relative to anatomy 114 of the patient. If desired, haptic object 26 may guide surgical tool 112 to the target area along a path or trajectory 28. The path or trajectory 28 from the initial position to the target area may depend on the surgical plan. The path may be of any shape, for example a straight line, a curve, a funnel, a cylinder, and/or the like. Based at least in part on haptic object 26, haptic forces are applied to haptic device 113 as the user moves the surgical tool or haptic device to guide the user in moving the surgical tool 112 along path 28 toward the target area.  Also see [0061]: For example, selecting a trajectory for a cranial neurosurgical procedure such as a biopsy, tumor resection, or deep-brain stimulation is a complicated 3-D planning problem. The surgeon must find a path to a target area while avoiding blood vessels and sensitive areas of the brain. If these regions can be turned into repulsive haptic objects, planning such a procedure may be as simple as applying a haptic constraint that keeps the trajectory of a tool guide passing through the target of interest, and allowing the user to pivot the device about this point until it settles into a suitable pose where none of the repulsive haptic objects are violated).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Quaid into that of Saucer as modified and to add above limitation in order to provide a feedback to surgeons during operation.
Sauer as modified fails to disclose wherein the robotic arm and end-effector are configured to be automatically aligned with the desired trajectory compensating for shifts in a position of the patient.
However Hartkens, in the same field of endeavor, discloses a robotic surgical system has a robotic arm with end-effector (Fig.1: arm 10 and the intervention instrument 11 and [0059]: the intervention instrument 11 is guided by a robot arm 10).  Hartkens teaches aligning interventional data, which depends on a patient position, with a pre-intervention data ([0058]:  Located on a patient couch 2 is the body 1 of the patient who is to undergo an intervention. It is x-rayed by the C-arm X-ray system 3 in order to acquire interventional data. In particular, the C-arm or, respectively, the body 1 of the patient, is aligned in such a way that the intervention location of the body of the patient is contained in the interventional data. In consequence, previously acquired pre-intervention data is represented on the display device 8 together with intervention data acquired in real time).  Hartkens further discloses in addition to man guide the intervention instrument 11, auto controlling the robot arm according to pre-interventional and interventional data ([0059]: An automated embodiment is also conceivable, in which the robot arm 10 is controlled automatically by the navigation facility 6 on the basis of the pre-interventional and interventional image data.  Also see [0041]: In the result of such a calculation, the current position and alignment of the intervention instrument can be compared with the position and alignment at the intervention location. The result of the comparison can in turn be displayed to the operator, or a movement proposal for the intervention instrument towards the intervention location can be determined and displayed, or such a movement proposal can be transferred to a control device for the automatic movement of the intervention instrument).  Thus Hartkens teaches or suggests wherein the robotic arm and end-effector are configured to be automatically aligned with the desired trajectory compensating for shifts in a position of the patient since the patient’s position shifts are compensated through the alignment of the pre and real time interventional data.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hartkens into that of Sauer as modified in order to provide an interventional imaging system and method which allow for an intervention to be conducted in accordance with an intervention plan, to be supported and monitored by ongoing imaging, in particular radioscopy, with which at the same time the effort in calibration and registration can be kept low, and which functions without an additional location system as taught by Hartkens ([0016]).
Sauer as modified above fails to further explicitly recite wherein the head mounted display is configured to simultaneously display representations of multiple trajectories for alignment of the robotic surgical system; wherein one of the multiple trajectories may be selected as a desired trajectory.
However Razzaque, in the same field of endeavor, teaches or suggests wherein the head mounted display is configured to simultaneously display representations of multiple trajectories for alignment of the robotic surgical system (Fig.2 and [0016]: FIG. 2 illustrates a 2D slice 200 of a volumetric medical image with exemplary image scanning and needle approach paths as determined by a guidance system. ... Also depicted are a suggested scanning path 212 for an ultrasound probe and suggested approach paths 216 for a needle 218 or other invasive medical device); wherein one of the multiple trajectories may be selected as a desired trajectory ([0047]: In some aspects, acceptable, desirable, and/or suggested approach paths can be selected in a 3D volume based on the same or similar criteria as those discussed above with reference to FIG. 2. For example, .... Needle approach paths can be selected so as to avoid regions of bone 308 or delicate structures, and/or based on the length of the needle 314).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Razzaque into that of Sauer as modified in order to avoid regions of bone 308 or delicate structures, and/or based on the length of the needle as taught by Razzaque.
Sauer as modified fails to explicitly disclose selecting a desired trajectory using a pointer tool, wherein the pointer tool is at least one of a specifically configured instrument used for pointing and the surgical tool.
However Schaewe et al. (US 2018/0078316 A1) discloses The displayed icon 22, such as the instrument icon 22a may illustrate either a current tracked location of the instrument 94 or an extension or projected path of the instrument 94. For example, as illustrated in FIG. 3, the icon 22a may illustrate a portion of the instrument 94 that is within the skull or brain of the patient 14 or may illustrate a path on which the instrument 94 is currently aimed. As understood by one skilled in the art, the instrument 94 may include a biopsy needle that may be held in a stage that defines a trajectory that the needle will travel ([0067]). Therefore Schaewe discloses the newly added limitation of using a pointer tool, wherein the pointer toll is at least one of a specifically configured instrument used for pointing and the surgical tool (a needle is used for both pointing and inserting purpose).  It would have been obvious for a POSITA before the effective filing date of the claimed invention to combine the teaching of Schaewe since they are in the same medical surgical field and using a needle as a specific pointer is a straight forward solution due to the widely used needle during the medical procedure.

Regarding Claim 2, Sauer further discloses wherein a camera system for detecting real-world features is electrically coupled to the head mounted display (Fig.1 and [0023]: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10 and [0039]: The present invention can be implemented as a routine 47 that is stored in memory 43 and executed by the CPU 42 to process the signal from the head mounted display 48, which includes the guidance display and the stereoscopic viewing cameras and tracking camera).

Regarding Claim 3, Sauer discloses wherein the head mounted display provides a representation of the surgical tool and the trajectory of the surgical tool ([0032]: the extended needle path 33) overlaid on an anatomy of the patient (Fig.3 and [0032]).

Regarding Claim 4, Jones discloses further includes a motion sensor connected to the head mounted display for outputting a motion signal based on measured motion of the head mounted display ([0007]: he augmented reality surgical system includes a head mounted display, a motion sensor, and computer equipment. The head mounted display includes a see-through display screen that display images while allowing transmission of ambient light therethrough. The motion sensor is connected to the head mounted display and configured to output a head motion signal indicating measured movement of the head mounted display). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Jones into that of Sauer so that when a surgeon's head is rotated so that an area of a patient's body having a bone modeled through CT imagery data becomes within the field of view of the display screen 110 of the HMD 100, the system displays a graphical model of the bone and selected types of anatomical structure (e.g., skeletal structure, muscular structure, organ structure, vascular structure, etc.). The surgeon is thereby able to peer into the patient to view a representation of the bone and/or intervening layers of tissue, organs, etc. as taught by Jones ([0112]).

Regarding Claim 8, Sauer discloses wherein the at least one detector comprises a video camera and transmits a video signal to the head mounted display to display augmentation graphics which appear to the user to be superimposed on at least a portion of a natural field of view of the user ([0021]: In accordance with an embodiment of the invention, there is provided an AR system that is based on a stereoscopic head-mounted display (HMD) of the video-see-through variety. A stereo pair of video cameras serves as artificial eyes. A live stereoscopic video view of a real scene can be overlaid with computer graphics in real-time).

Regarding Claim 9, Sauer discloses wherein the navigation system is used to perform a surgical procedure ([0036]: The composite stereoscopic images (i.e., video plus the graphics from the image data) according to an embodiment of the invention provide an intuitive guidance to the interventional radiologist and/or surgeon to perform the procedure more accurately, with more confidence, and in less time).

Regarding Claim 10, Sauer discloses an augmented reality navigation system for use with a robotic surgical ([0002]: The invention is directed to augmented reality navigation systems in medical diagnostic imaging) system, the system comprising: 
a head mounted display (Fig.1) comprising an at least partially transparent display screen ([0021]: video-see-through variety) configured to display augmentation graphics which appear to a user to be superimposed ([0005]: The visual representation of said patient is overlaid with an image of a target of said intervention) on at least a portion of a natural field of view of the user ([0021]: the system uses video-see-through AR, where the combination of real and graphic views takes place in the computer); 
at least one detector ([0023]: FIGS. 1a-b depict front and top views, respectively, of a stereo head mounted display with tracking and scene cameras, according to an embodiment of the invention, including a stereo head mounted display (HMD) 10 with tracking 11 and scene cameras 12) for identifying ([0026]: Saucer teaches the marker can be used to establish a reference for the patient coordinate system and to deduce, see [0026] and to visualize a hand-held surgical instrument through marker, see [0027]) real-world features ([0005]: a plurality of markers on a frame attached to a table … said instrument including a plurality of markers), the at least one detector connected to the head mounted display ([0023]: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10); and 
a computer subsystem (Fig.4 and [0039]: a computer system 41) configured to generate and/or access a representation of at least a portion of a surgical tool (Fig.3: needle) and a trajectory of the surgical tool during a surgical procedure ([0032]: the cylinder 33 is an extrapolation of the needle along a straight path), and display, on the display screen, surgical tool augmentation ([0032]: The large concentric ring 32 around the intersection of the extended needle path 33 with the target plane indicates the distance between needle tip 34 and the target plane, enhancing the user's ability to judge the depth correctly) based on a modified representation (Fig.3 and [0032]: FIG. 3 depicts a monoscopic augmented view of a needle insertion guide, according to an embodiment of the invention. In this picture, a needle is being inserted into a gel phantom that contains a set of six targets 30. A slice of an MR image is overlaid onto the video view, while both the location of six targets and the extended path of the needle are modeled and overlaid graphically onto the video image. The user would actually see a stereo image in the head-mounted display for good spatial perception. Target 31 is the currently selected target. The shaded cylinder 35 indicates the inserted portion of the actual needle, the sphere 34 indicates the location of the actual needle tip, and the cylinder 33 is an extrapolation of the needle along a straight path, allowing the user to aim precisely at the target from a distance, before and during insertion of the needle. The large concentric ring 32 around the intersection of the extended needle path 33 with the target plane indicates the distance between needle tip 34 and the target plane, enhancing the user's ability to judge the depth correctly).  
Sauer fails to disclose wherein the display screen displays at least three operational views simultaneously, and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display.
However Jones, in the same field of endeavor, discloses wherein the display screen displays at least three operational views simultaneously (Fig.10-12: notice four operational views are displayed), and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display (Fig.10-12: notice when a user sees downward view 710 is activated in Fig.10, when the user looks upward the upper views 720, 722 and 724 are activated, when the user looks further upward, all views are deactivated.  Also see [0067]: The example embodiments of FIGS. 10-12 allow a surgeon or other user to see several virtual displays of different medical information without looking away from the surgical site and focusing far away to view physical monitors that may be mounted across the OR or elsewhere adjacent to the patient. In some embodiments, three operational “modes” of the virtual displays are selectively activated based upon pitch of the surgeon's head and the corresponding viewing line-of-sight of the user. The three operations may be separately activated by increasing pitch angle of the HMD 750 through three corresponding ranges of viewing angles, such as low (directly at the surgical space), medium, high (horizontal eye-level). The viewing angle of the surgeon can be determined from the head motion signal output by a motion sensor of the HMD 750).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones into that of Sauer and to add above limitation in order to allow a surgeon to control viewing content without using hands.
Sauer modified by Jones fails to explicitly disclose the computer subsystem includes a robotic surgical system having a robotic arm with an end-effector and wherein the computer subsystem is configured to output a signal to the robotic surgical system to align the robotic arm and the end-effector along the desired trajectory.
However Popovic, in the same field of endeavor, discloses a robotic surgical system having a robotic arm with an end-effector (Fig.1A and [0023]: FIG. 1A schematically illustrates the surgical robot system 100 comprising a surgical robot 101 having a flexible surgical device 103 guided to and positioned at a surgical site S within a patient's body P, and a handheld introducer 102 to facilitate the introduction into a surgical patient of the flexible surgical device 103) and wherein the computer subsystem is configured to output a signal to the robotic surgical system to align the robotic arm and end-effector along the desired trajectory ([0059]: In a representative embodiment, control unit 106 may compute surgical robot 101 motion parameters of joints (e.g., joints 142) of the flexible surgical device 103 in response to a defined entry point, a defined surgical path, and the anatomical target T. Such parameters may align the flexible surgical device 103 to the defined entry point of the heart muscle and the planned surgical path).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Popovic into that of Sauer modified by Jones and to add above missing limitation in order to  provide an apparatus, systems, methods, and computer-readable storage media for control of a surgical robot using a combination of live imagery and tracking information provided from a virtual reality device enabling target selection using motion detection, while not depending on use of the user's hands or dexterity, generally as taught by Popovic ([0006]).
Sauer as modified fails to further discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation.
However Alves De Inda, in the same field of endeavor, discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation ([0049]: the target rotational position providing unit can also be a receiving unit for receiving the target rotational position via a wired or wireless data connection, wherein the desired target rotational position can have been determined automatically or semi-automatically by another unit, or the target rotational position can be input by a user).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Alves De Inda into that of Sauer as modified and to add the missing limitation for assisting in positioning the insertion device as taught by Alves De Inda ([0001]). 
Sauer as modified above fails to disclose wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object.
However Quaid, in the same field of endeavor, teaches or suggests a computer subsystem in electronic communication with the head mounted display, the at least one detector, and the surgical tool (Fig.1 and [0033]: FIG. 1 is a diagrammatic illustration of an exemplary operating room in which a haptic device 113 is used with a computer-assisted surgery system 11. Computer-assisted surgery system 11 comprises a display device 30, an input device 34, and a processor based system 36, for example a computer. Input device 34 may be any input device now known or later developed, for example, a keyboard, a mouse, a trackball, and/or the like. Display device 30 may be any display device now known or later developed for displaying two-dimensional and/or three-dimensional images, for example a monitor, a wearable display, a projection display, a head-mounted display, stereoscopic views, …  [0040]: In the illustrated example, the localizer is an optical tracking system that comprises one or more cameras 14 that preferably track a probe 16. As shown in FIG. 1, cameras 14 may be coupled to processor based system 36.  [0035]: A surgical tool or instrument 112 is shown coupled to haptic device 113.  Notice the haptic device 112 is coupled to the processor based system 36), wherein the computer subsystem is configured to receive a user input signal ([0035]:  Surgical tool 112 may be haptically controlled by a surgeon remotely or haptically controlled by a surgeon 116 present in proximity to surgical tool 112) when the trajectory is at a desired position and orientation ([0028]: In an impedance mode, a haptic device measures or senses the pose (position, orientation, velocity, and/or acceleration) of the surgical instrument and applies forces and/or torques ("wrench") to the instrument), wherein the computer subsystem is configured to output a signal to a robotic surgical system ([0034]: Haptic device 113 is, in the illustrated example, a robotic device. Haptic device 113 may be controlled by a processor based system, for example a computer 10) to align the robotic surgical system along the desired position and orientation ([0092]: During surgery, the haptic device may be used to enhance the performance of the surgeon in, for example, such tasks as holding a tool steady, making straight cuts, or moving a tool tip along a path or surface), wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object ([0074]: Haptic object 26 may be of any shape, for example, a line, a curve, a cylinder, a funnel, and/or the like. Haptic object 26 is, in the illustrated example, defined as a virtual pathway to facilitate interactive positioning of haptic device 113 and/or surgical tool 112 coupled to haptic device 113 at a desired position. Haptic object 26 guides surgical tool 112 coupled to haptic device 113 from an initial position and/or pose toward a target area and/or a desired pose relative to anatomy 114 of the patient. If desired, haptic object 26 may guide surgical tool 112 to the target area along a path or trajectory 28. The path or trajectory 28 from the initial position to the target area may depend on the surgical plan. The path may be of any shape, for example a straight line, a curve, a funnel, a cylinder, and/or the like. Based at least in part on haptic object 26, haptic forces are applied to haptic device 113 as the user moves the surgical tool or haptic device to guide the user in moving the surgical tool 112 along path 28 toward the target area.  Also see [0061]: For example, selecting a trajectory for a cranial neurosurgical procedure such as a biopsy, tumor resection, or deep-brain stimulation is a complicated 3-D planning problem. The surgeon must find a path to a target area while avoiding blood vessels and sensitive areas of the brain. If these regions can be turned into repulsive haptic objects, planning such a procedure may be as simple as applying a haptic constraint that keeps the trajectory of a tool guide passing through the target of interest, and allowing the user to pivot the device about this point until it settles into a suitable pose where none of the repulsive haptic objects are violated).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Quaid into that of Saucer as modified and to add above limitation in order to provide a feedback to surgeons during operation.
Sauer as modified fails to explicitly recite wherein the robotic arm and end-effector are configured to be automatically aligned with the desired trajectory compensating for shifts in a position of the patient.
However Hartkens, in the same field of endeavor, discloses a robotic surgical system has a robotic arm with end-effector (Fig.1: arm 10 and the intervention instrument 11 and [0059]: the intervention instrument 11 is guided by a robot arm 10).  Hartkens teaches aligning interventional data, which depends on a patient position, with a pre-intervention data ([0058]:  Located on a patient couch 2 is the body 1 of the patient who is to undergo an intervention. It is x-rayed by the C-arm X-ray system 3 in order to acquire interventional data. In particular, the C-arm or, respectively, the body 1 of the patient, is aligned in such a way that the intervention location of the body of the patient is contained in the interventional data. In consequence, previously acquired pre-intervention data is represented on the display device 8 together with intervention data acquired in real time).  Hartkens further discloses in addition to man guide the intervention instrument 11, auto controlling the robot arm according to pre-interventional and interventional data ([0059]: An automated embodiment is also conceivable, in which the robot arm 10 is controlled automatically by the navigation facility 6 on the basis of the pre-interventional and interventional image data.  Also see [0041]: In the result of such a calculation, the current position and alignment of the intervention instrument can be compared with the position and alignment at the intervention location. The result of the comparison can in turn be displayed to the operator, or a movement proposal for the intervention instrument towards the intervention location can be determined and displayed, or such a movement proposal can be transferred to a control device for the automatic movement of the intervention instrument).  Thus Hartkens teaches or suggests wherein the robotic arm and end-effector are configured to be automatically aligned with the desired trajectory compensating for shifts in a position of the patient since the patient’s position shifts are compensated through the alignment of the pre and real time interventional data.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hartkens into that of Sauer as modified in order to provide an interventional imaging system and method which allow for an intervention to be conducted in accordance with an intervention plan, to be supported and monitored by ongoing imaging, in particular radioscopy, with which at the same time the effort in calibration and registration can be kept low, and which functions without an additional location system as taught by Hartkens ([0016]).
Sauer as modified above fails to further explicitly recite wherein the head mounted display is configured to simultaneously display representations of multiple trajectories for alignment of the robotic surgical system; wherein one of the multiple trajectories may be selected as a desired trajectory.
However Razzaque, in the same field of endeavor, teaches or suggests wherein the head mounted display is configured to simultaneously display representations of multiple trajectories for alignment of the robotic surgical system (Fig.2 and [0016]: FIG. 2 illustrates a 2D slice 200 of a volumetric medical image with exemplary image scanning and needle approach paths as determined by a guidance system. ... Also depicted are a suggested scanning path 212 for an ultrasound probe and suggested approach paths 216 for a needle 218 or other invasive medical device); wherein one of the multiple trajectories may be selected as a desired trajectory ([0047]: In some aspects, acceptable, desirable, and/or suggested approach paths can be selected in a 3D volume based on the same or similar criteria as those discussed above with reference to FIG. 2. For example, .... Needle approach paths can be selected so as to avoid regions of bone 308 or delicate structures, and/or based on the length of the needle 314).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Razzaque into that of Sauer as modified in order to avoid regions of bone 308 or delicate structures, and/or based on the length of the needle as taught by Razzaque.
Sauer as modified fails to explicitly disclose selecting a desired trajectory using a pointer tool, wherein the pointer tool is at least one of a specifically configured instrument used for pointing and the surgical tool.
However Schaewe et al. (US 2018/0078316 A1) discloses The displayed icon 22, such as the instrument icon 22a may illustrate either a current tracked location of the instrument 94 or an extension or projected path of the instrument 94. For example, as illustrated in FIG. 3, the icon 22a may illustrate a portion of the instrument 94 that is within the skull or brain of the patient 14 or may illustrate a path on which the instrument 94 is currently aimed. As understood by one skilled in the art, the instrument 94 may include a biopsy needle that may be held in a stage that defines a trajectory that the needle will travel ([0067]). Therefore Schaewe discloses the newly added limitation of using a pointer tool, wherein the pointer toll is at least one of a specifically configured instrument used for pointing and the surgical tool (a needle is used for both pointing and inserting purpose).  It would have been obvious for a POSITA before the effective filing date of the claimed invention to combine the teaching of Schaewe since they are in the same medical surgical field and using a needle as a specific pointer is a straight forward solution due to the widely used needle during the medical procedure.

Regarding Claim 11, Sauer discloses rendering a surgical tool augmentation graphic for each of a  and displaying, on the display screen, the ([0003]: With this visual display, a physician can observe directly a patient's internal anatomy) and . Therefore it would have been obvious to a POSITA to modify Sauer’s HMD and to render a surgical tool augmentation graphic for each of a plurality of surgical tool trajectories, and display, on the display screen, the plurality of surgical tool augmentation graphics such that the surgical tool augmentation graphics appear overlaid on an anatomy of a patient and each of the surgical tool augmentation graphics indicate a physical trajectory that could be followed during the surgical procedure. This is because adding another augmentation graphic is just to duplicate the same procedure as generating the first graphic and rendering more than one augmentation graphics can support more than one surgeons to operate on the same patient simultaneously.

Regarding Claim 12, Sauer fails to explicitly disclose the computer subsystem is configured to modify an anatomical model of a patient based on one or more relative location(s) and/or orientation(s) determined from a detected input signal, thereby forming an updated anatomical model, and the computer subsystem is configured to display, on the display screen, anatomical model augmentation graphics corresponding to the updated anatomical model such that the updated anatomical model appears overlaid on an anatomy of a patient.
However Jones discloses modifying an anatomical model of a patient based on one or more relative location(s) and/or orientation(s) determined from the detected input signal, thereby forming an updated anatomical model, and displaying on the display screen, anatomical model augmentation graphics corresponding to the updated anatomical model such that the updated anatomical model appears overlaid on the anatomy of the patient ([0006]: The computer equipment is further configured to generate a three dimensional anatomical model using patient data created by medical imaging equipment that has imaged a portion of the patient, and to rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient, and further rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Jones into that of Sauer in order to assist surgeon to identify where a particular location within a displayed x-ray or other image corresponds to on the patient and effectively use the model during surgery as taught by Jones ([0005]).

Regarding Claim 13, Claim 13 is in similar scope to Claim 4. Therefore the rejection to Claim 4 is also applied to Claim 13.

Regarding Claim 14, Sauer discloses an augmented reality navigation system ([0002]: The invention is directed to augmented reality navigation systems in medical diagnostic imaging) comprising: 
a head mounted display (Fig.1) comprising an at least partially transparent display screen ([0021]: video-see-through variety) configured to display augmentation graphics which appear to a user to be superimposed ([0005]: The visual representation of said patient is overlaid with an image of a target of said intervention) on at least a portion of a natural field of view of the user ([0021]: the system uses video-see-through AR, where the combination of real and graphic views takes place in the computer);
at least one detector ([0023]: FIGS. 1a-b depict front and top views, respectively, of a stereo head mounted display with tracking and scene cameras, according to an embodiment of the invention, including a stereo head mounted display (HMD) 10 with tracking 11 and scene cameras 12) for identifying ([0026]: Saucer teaches the marker can be used to establish a reference for the patient coordinate system and to deduce, see [0026] and to visualize a hand-held surgical instrument through marker, see [0027]) real-world features ([0005]: a plurality of markers on a frame attached to a table … said instrument including a plurality of markers), the at least one detector connected to the head mounted display ([0023]: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10); 
a computer subsystem in electronic communication with the head mounted display and the at least one detector (Fig.4 and [0023]);
wherein a detector input signal from the at least one detector corresponds to a field of view of the at least one detector ([0005]: said instrument including a plurality of markers, and a control component, said control component accepting signals from said viewing cameras and tracking camera to generate an image for display in said stereoscopic guidance monitor) and the field of view of the at least one detector comprises at least a portion of anatomy of a patient during a surgical procedure ([0003]: With this visual display, a physician can observe directly a patient's internal anatomy), 
Sauer fails to disclose wherein the display screen displays at least three operational views simultaneously, and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display.
However Jones, in the same field of endeavor, discloses wherein the display screen displays at least three operational views simultaneously (Fig.10-12: notice four operational views are displayed), and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display (Fig.10-12: notice when a user sees downward view 710 is activated in Fig.10, when the user looks upward the upper views 720, 722 and 724 are activated, when the user looks further upward, all views are deactivated.  Also see [0067]: The example embodiments of FIGS. 10-12 allow a surgeon or other user to see several virtual displays of different medical information without looking away from the surgical site and focusing far away to view physical monitors that may be mounted across the OR or elsewhere adjacent to the patient. In some embodiments, three operational “modes” of the virtual displays are selectively activated based upon pitch of the surgeon's head and the corresponding viewing line-of-sight of the user. The three operations may be separately activated by increasing pitch angle of the HMD 750 through three corresponding ranges of viewing angles, such as low (directly at the surgical space), medium, high (horizontal eye-level). The viewing angle of the surgeon can be determined from the head motion signal output by a motion sensor of the HMD 750).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones into that of Sauer and to add above limitation in order to allow a surgeon to control viewing content without using hands.
Sauer modified by Jones fails to explicitly disclose the computer subsystem includes a robotic surgical system having a robotic arm with an end-effector and wherein the computer subsystem is configured to output a signal to the robotic surgical system to align the robotic arm and end-effector along the desired trajectory.
However Popovic, in the same field of endeavor, discloses a robotic surgical system having a robotic arm with an end-effector (Fig.1A and [0023]: FIG. 1A schematically illustrates the surgical robot system 100 comprising a surgical robot 101 having a flexible surgical device 103 guided to and positioned at a surgical site S within a patient's body P, and a handheld introducer 102 to facilitate the introduction into a surgical patient of the flexible surgical device 103) and wherein the computer subsystem is configured to output a signal to the robotic surgical system to align the robotic arm and end-effector along the desired trajectory ([0059]: In a representative embodiment, control unit 106 may compute surgical robot 101 motion parameters of joints (e.g., joints 142) of the flexible surgical device 103 in response to a defined entry point, a defined surgical path, and the anatomical target T. Such parameters may align the flexible surgical device 103 to the defined entry point of the heart muscle and the planned surgical path).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Popovic into that of Sauer modified by Jones and to add above missing limitation in order to provide an apparatus, systems, methods, and computer-readable storage media for control of a surgical robot using a combination of live imagery and tracking information provided from a virtual reality device enabling target selection using motion detection, while not depending on use of the user's hands or dexterity, generally as taught by Popovic ([0006]).
Sauer as modified fails to further discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation.
However Alves De Inda, in the same field of endeavor, discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation ([0049]: the target rotational position providing unit can also be a receiving unit for receiving the target rotational position via a wired or wireless data connection, wherein the desired target rotational position can have been determined automatically or semi-automatically by another unit, or the target rotational position can be input by a user).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Alves De Inda into that of Sauer as modified and to add the missing limitation for assisting in positioning the insertion device as taught by Alves De Inda ([0001]).
Sauer as modified above fails to disclose wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object.
However Quaid, in the same field of endeavor, teaches or suggests a computer subsystem in electronic communication with the head mounted display, the at least one detector, and the surgical tool (Fig.1 and [0033]: FIG. 1 is a diagrammatic illustration of an exemplary operating room in which a haptic device 113 is used with a computer-assisted surgery system 11. Computer-assisted surgery system 11 comprises a display device 30, an input device 34, and a processor based system 36, for example a computer. Input device 34 may be any input device now known or later developed, for example, a keyboard, a mouse, a trackball, and/or the like. Display device 30 may be any display device now known or later developed for displaying two-dimensional and/or three-dimensional images, for example a monitor, a wearable display, a projection display, a head-mounted display, stereoscopic views, …  [0040]: In the illustrated example, the localizer is an optical tracking system that comprises one or more cameras 14 that preferably track a probe 16. As shown in FIG. 1, cameras 14 may be coupled to processor based system 36.  [0035]: A surgical tool or instrument 112 is shown coupled to haptic device 113.  Notice the haptic device 112 is coupled to the processor based system 36), wherein the computer subsystem is configured to receive a user input signal ([0035]:  Surgical tool 112 may be haptically controlled by a surgeon remotely or haptically controlled by a surgeon 116 present in proximity to surgical tool 112) when the trajectory is at a desired position and orientation ([0028]: In an impedance mode, a haptic device measures or senses the pose (position, orientation, velocity, and/or acceleration) of the surgical instrument and applies forces and/or torques ("wrench") to the instrument), wherein the computer subsystem is configured to output a signal to a robotic surgical system ([0034]: Haptic device 113 is, in the illustrated example, a robotic device. Haptic device 113 may be controlled by a processor based system, for example a computer 10) to align the robotic surgical system along the desired position and orientation ([0092]: During surgery, the haptic device may be used to enhance the performance of the surgeon in, for example, such tasks as holding a tool steady, making straight cuts, or moving a tool tip along a path or surface), wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object ([0074]: Haptic object 26 may be of any shape, for example, a line, a curve, a cylinder, a funnel, and/or the like. Haptic object 26 is, in the illustrated example, defined as a virtual pathway to facilitate interactive positioning of haptic device 113 and/or surgical tool 112 coupled to haptic device 113 at a desired position. Haptic object 26 guides surgical tool 112 coupled to haptic device 113 from an initial position and/or pose toward a target area and/or a desired pose relative to anatomy 114 of the patient. If desired, haptic object 26 may guide surgical tool 112 to the target area along a path or trajectory 28. The path or trajectory 28 from the initial position to the target area may depend on the surgical plan. The path may be of any shape, for example a straight line, a curve, a funnel, a cylinder, and/or the like. Based at least in part on haptic object 26, haptic forces are applied to haptic device 113 as the user moves the surgical tool or haptic device to guide the user in moving the surgical tool 112 along path 28 toward the target area.  Also see [0061]: For example, selecting a trajectory for a cranial neurosurgical procedure such as a biopsy, tumor resection, or deep-brain stimulation is a complicated 3-D planning problem. The surgeon must find a path to a target area while avoiding blood vessels and sensitive areas of the brain. If these regions can be turned into repulsive haptic objects, planning such a procedure may be as simple as applying a haptic constraint that keeps the trajectory of a tool guide passing through the target of interest, and allowing the user to pivot the device about this point until it settles into a suitable pose where none of the repulsive haptic objects are violated).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Quaid into that of Saucer as modified and to add above limitation in order to provide a feedback to surgeons during operation.
Sauer as modified fails to recite wherein the robotic arm and end-effector are configured to be automatically aligned with the desired trajectory compensating for shifts in a position of the patient.
However Hartkens, in the same field of endeavor, discloses a robotic surgical system has a robotic arm with end-effector (Fig.1: arm 10 and the intervention instrument 11 and [0059]: the intervention instrument 11 is guided by a robot arm 10).  Hartkens teaches aligning interventional data, which depends on a patient position, with a pre-intervention data ([0058]:  Located on a patient couch 2 is the body 1 of the patient who is to undergo an intervention. It is x-rayed by the C-arm X-ray system 3 in order to acquire interventional data. In particular, the C-arm or, respectively, the body 1 of the patient, is aligned in such a way that the intervention location of the body of the patient is contained in the interventional data. In consequence, previously acquired pre-intervention data is represented on the display device 8 together with intervention data acquired in real time).  Hartkens further discloses in addition to man guide the intervention instrument 11, auto controlling the robot arm according to pre-interventional and interventional data ([0059]: An automated embodiment is also conceivable, in which the robot arm 10 is controlled automatically by the navigation facility 6 on the basis of the pre-interventional and interventional image data.  Also see [0041]: In the result of such a calculation, the current position and alignment of the intervention instrument can be compared with the position and alignment at the intervention location. The result of the comparison can in turn be displayed to the operator, or a movement proposal for the intervention instrument towards the intervention location can be determined and displayed, or such a movement proposal can be transferred to a control device for the automatic movement of the intervention instrument).  Thus Hartkens teaches or suggests wherein the robotic arm and end-effector are configured to be automatically aligned with the desired trajectory compensating for shifts in a position of the patient since the patient’s position shifts are compensated through the alignment of the pre and real time interventional data.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hartkens into that of Sauer as modified in order to provide an interventional imaging system and method which allow for an intervention to be conducted in accordance with an intervention plan, to be supported and monitored by ongoing imaging, in particular radioscopy, with which at the same time the effort in calibration and registration can be kept low, and which functions without an additional location system as taught by Hartkens ([0016]).
Sauer as modified above fails to further explicitly recite wherein the head mounted display is configured to simultaneously display representations of multiple trajectories for alignment of the robotic surgical system; wherein one of the multiple trajectories may be selected as a desired trajectory.
However Razzaque, in the same field of endeavor, teaches or suggests wherein the head mounted display is configured to simultaneously display representations of multiple trajectories for alignment of the robotic surgical system (Fig.2 and [0016]: FIG. 2 illustrates a 2D slice 200 of a volumetric medical image with exemplary image scanning and needle approach paths as determined by a guidance system. ... Also depicted are a suggested scanning path 212 for an ultrasound probe and suggested approach paths 216 for a needle 218 or other invasive medical device); wherein one of the multiple trajectories may be selected as a desired trajectory ([0047]: In some aspects, acceptable, desirable, and/or suggested approach paths can be selected in a 3D volume based on the same or similar criteria as those discussed above with reference to FIG. 2. For example, .... Needle approach paths can be selected so as to avoid regions of bone 308 or delicate structures, and/or based on the length of the needle 314).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Razzaque into that of Sauer as modified in order to avoid regions of bone 308 or delicate structures, and/or based on the length of the needle as taught by Razzaque.
Sauer as modified fails to explicitly disclose selecting a desired trajectory using a pointer tool, wherein the pointer tool is at least one of a specifically configured instrument used for pointing and the surgical tool.
However Schaewe et al. (US 2018/0078316 A1) discloses The displayed icon 22, such as the instrument icon 22a may illustrate either a current tracked location of the instrument 94 or an extension or projected path of the instrument 94. For example, as illustrated in FIG. 3, the icon 22a may illustrate a portion of the instrument 94 that is within the skull or brain of the patient 14 or may illustrate a path on which the instrument 94 is currently aimed. As understood by one skilled in the art, the instrument 94 may include a biopsy needle that may be held in a stage that defines a trajectory that the needle will travel ([0067]). Therefore Schaewe discloses the newly added limitation of using a pointer tool, wherein the pointer toll is at least one of a specifically configured instrument used for pointing and the surgical tool (a needle is used for both pointing and inserting purpose).  It would have been obvious for a POSITA before the effective filing date of the claimed invention to combine the teaching of Schaewe since they are in the same medical surgical field and using a needle as a specific pointer is a straight forward solution due to the widely used needle during the medical procedure.

Regarding Claims 15-17, Claims 15-17 are in similar scopes to Claims 2-4. Therefore the rejection to Claims 2-4 are also applied to Claims 15-17.

Regarding Claims 19-20, Claims 19-20 are in similar scopes to Claims 8-9.  Therefore the rejection to Claims 8-9 are also applied to Claims 19-20.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1), Quaid (US 2004/0024311 A1) ), Hartkens et al. (US 2015/0018670 A1), Razzaque (US 2017/0024903 A1) and Schaewe et al. (US 2018/0078316 A1) as applied to Claim 1 above, and further in view of Razzaque et al. (US 9,675,319 B1, hereinafter referred as Razzaque’319).
Regarding Claim 5, Jones discloses wherein the at least one detector comprises a detector with at least a minimum field of view of 40 degrees ([0076]: The size of individual ones of the virtual display panels and/or the size of the collection of virtual display panels may be adjusted by the surgeon. By default, each of the virtual display panels may be sized to approximately fill the field-of-view of the display screen 752 of the HMD 750 (e.g., about 40° diagonal) when the surgeon is looking directly at one of the virtual display panels).
Furthermore Razzaque’319, in the same field of endeavor, discloses a head mounted display wherein the first opaque display occupies a portion of the field of view of the left eye of the user between 10 and 50 horizontal degrees and between 10 and 90 vertical degrees and the second opaque display occupies a portion of the field of view of the right eye of the user between 10 and 50 horizontal degrees and between 10 and 90 vertical degrees (col.39 liens 37-44). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Razzaque’319 into that of Sauer as modified and to include a detector with at least a minimum field of view of 40 degrees in order to provide a wide observation range to users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1), Quaid (US 2004/0024311 A1), Hartkens et al. (US 2015/0018670 A1), Razzaque (US 2017/0024903 A1) and Schaewe et al. (US 2018/0078316 A1) as applied to Claim 1 above, and further in view of Koshihara (US 2017/0236464 A1).
Regarding Claim 6, Sauer modified by Fuchs fails to explicitly disclose wherein the display screen has a resolution of at least 1280×720 pixels.
However Koshihara discloses a head-mounted display in a type of guiding image light from an electro-optical apparatus to the pupil of an observer using an Organic Light Emitting Diode (OLED) as a light emitting element has been proposed as an electronic apparatus, such as a head-mounted display, which enables a virtual image to be formed ([0004]). Koshihara further discloses that the head-mounted display is a see-through optical system and used which overlaps image light with external light ([0004]). The see-through HMD screen has a resolution at least 1289x720 pixels (Fig.4 and [0066]: As illustrated in FIG. 4, pixels 820 are disposed in a matrix shape including M rows and N columns in the electro-optical device 80. M and N are integer numbers which are equal to or larger than 2, and it is assumed that M= 720 and N=1280 as an example in the embodiment). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Koshihara into that of Sauer as modified as it is one of mature configurations for a see-through HMD therefore reducing design time and meet conventional display standard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613